Citation Nr: 0408583	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, a noncompensable rating for 
bilateral hearing loss was confirmed and continued.  The 
evidence reflects that the noncompensable rating has been in 
effect since June 1992.  


REMAND

The two most recent VA audiological examinations of record 
(in May 2002 and January 2003) provided results that were 
invalid.  The reports reflect that the invalid results were 
due to the veteran's failure to respond consistently even 
after repeated instruction.  The veteran's representative has 
argued that VA should provide the veteran with another 
audiological evaluation.  The Board notes that the VCAA, 38 
U.S.C.A. § 5103A(d)) provides, in pertinent part:

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary . . . shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. [emphasis added]

In this case, the RO complied and has attempted to provide 
the veteran with VA audiological evaluations.  Although it is 
true that the results of these evaluations were found to be 
invalid, the physician determined that this was due primarily 
to a lack of effort on the part of the veteran.  The Court 
has held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Additionally, a development letter consistent with the notice 
requirements of the VCAA was not provided to the veteran and 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

As the claims file must be returned for that required 
development, the Board has concluded that an additional 
attempt for a contemporaneous audiological examination will 
be made.  However, the RO must apprise the veteran that the 
failure to provide an adequate examination may adversely 
affect the outcome of his claim for an increased rating.  

Accordingly, this case is remanded for the following:  

1.  1.  The VBA AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should then schedule the 
veteran for a VA audiological to 
determine the level of impairment caused 
by his bilateral hearing loss.  It is 
requested that the examiner be provided 
with the appropriate rating schedule - 
38 C.F.R. § 4.85, Table VI, Table VIA, 
Table VII, § 4.86 Diagnostic Code 6100 - 
as an aid in conducting the examination.  
Specifically, it is requested that the 
examiner comment as to whether the 
veteran provides consistent results and 
as to whether the results of the 
examination are valid.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



